DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
 
Allowable Subject Matter
Claims 1-4, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Seo et al. (US 2014/0168768, “Seo”), in view of Cho et al. (US 2013/0244041, “Cho”), in view of Kinohira (US 2015/0048339, “Kinohira”), in view of Tanaka et al. (US 2014/0268333, “Tanaka”) and further in view of Kamijo et al. (US 2015/0316696, “Kamijo”), do not disclose or suggest: A liquid crystal display device including a liquid crystal cell, polarizer, and adhesive layer, a first optically anisotropic layer and a second optically anisotropic layer in this order, wherein the 
	Re1(450)/Rel(550) < 1.0 (2)
	Re1(650)/Rel(550) > 1.0 (3)
	0.95 < NZ1<2.00 (4)
 < Re2(590)< 165 nm  (5)
	Re2(450)/Re2(550) < 1.0 (6)
	Re2(650)/Re2(550) > 1.0 (7)	-1.5<NZ2<-0.30 (8')wherein Re1(450), Re1(550), Re1(590), and Re1(650) represent in-plane retardations Re of the first optically anisotropic layer at wavelengths of 450 nm, 550 nm, 590 nm, and 650 nm, respectively, NZ1 represents an NZ factor of the first optically anisotropic layer at a wavelength of 590 nm, Re2(450), Re2(550), Re2(590), and Re2(650) represent in-plane retardations Re of the second optically anisotropic layer at wavelengths of 450 nm, 550 nm, 590 nm, and 650 nm, respectively, and NZ2 represents an NZ factor of the second optically anisotropic layer at a wavelength of 590 nm.	The closest prior art of record, Seo, teaches a circular polarizing plate having liquid crystal display (thus including a liquid crystal cell, e.g., [0068], [0063]), a polarizer ([0034], Fig. 1, layer 10), an adhesive layer (e.g., [0064], teaching generally the inclusion of additional adhesive layers), a first anisotropic layer (Fig. 1, layer 30, [0034]), and a second anisotropic layer (Fig. 1 layer 50, [0034]) for use in an electroluminescent display device (e.g., Fig. 3, [0068]). Seo teaches that the first anisotropic layer is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782